Citation Nr: 0315307	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-01 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether an evaluation higher than 30 percent is warranted for 
post-traumatic stress disorder (PTSD) from September 6, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the RO that, in part, granted a claim of entitlement to 
service connection for PTSD and assigned a 30 percent 
evaluation, effective September 6, 1995.  

In July 2001, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  In October 2001, the Board 
remanded this claim for additional development.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Therefore, consideration of the PTSD claim must now 
include consideration of whether an evaluation higher than 30 
percent is warranted from September 6, 1995.  Id.


FINDING OF FACT

From September 6, 1995, the veteran's service-connected PTSD 
has resulted in his being demonstrably unable to obtain or 
retain employment.




CONCLUSION OF LAW

An increased (100 percent) schedular evaluation from 
September 6, 1995, for PTSD is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.27, 4.3, 4.7, 4.27, 4.132 
(Diagnostic Code 9411) (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.  

Before specifically addressing the question of a higher 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed during 
the pendency of the veteran's appeal to the Board.  See 61 
Fed. Reg. 52,695-52,702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of the claim for a higher 
evaluation must now include consideration of both the old and 
the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used to assign a 
rating.  Id.  Although the record on appeal shows that the RO 
did not provide the veteran with the schedular criteria in 
effect prior to November 7, 1996, in light of the grant of 
the benefit sought, adjudication of this appeal without 
providing such notice to the veteran poses no risk of 
prejudice to him.

Under the old rating criteria for PTSD, in effect prior to 
November 7, 1996, a 30 percent rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132 (Diagnostic Code 9411) (1996).  A 50 percent rating 
was assigned when the ability to establish and maintain 
effective relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Id.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  Id.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  In Johnson, the Court determined that 
the Secretary's interpretation that the three criteria for a 
100 percent evaluation are each independent bases for 
awarding a 100 percent rating was reasonable.  Johnson, 7 
Vet. App. at 95.  In other words, if the veteran is 
demonstrably unable to obtain or retain gainful employment, 
he is entitled to a 100 percent evaluation even if the other 
criteria have not been satisfied.

Under the new rating criteria for PTSD, effective November 7, 
1996, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2002).  A 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The Board notes that the revised law pertaining to the 
evaluation of psychiatric disabilities does not allow for 
retroactive application prior to November 7, 1996.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that November 7, 1996, was to be the effective date 
for the revisions.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. at 52,695 (1996).  
Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to November 7, 1996, 
of the liberalizing law rule stated in Karnas.

Ordinarily, in order to give full consideration to the 
veteran's claim, the Board would review the claim under both 
the law in effect at the time that he filed the claim (the 
old criteria), and the law in effect currently (the new 
criteria).  This is required because, if the Board finds that 
the veteran is entitled to a higher rating under the old 
criteria, an effective date earlier than November 7, 1996, 
could be established for the award.  If, however, the Board 
finds that the veteran is entitled to a higher rating under 
the new criteria, but not the old, the effective date of any 
award could be no earlier than the effective date of the new 
revisions.  See 38 U.S.C.A. § 5110(g) ("where compensation . 
. . is . . . increased pursuant to any Act or administrative 
issue, the effective date of such award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue.").  See also VAOPGCPREC 3-2000 (Apr. 
10, 2000).   

Since the Board must consider whether the veteran would 
qualify for a higher evaluation under either set of criteria, 
see Karnas, supra, consideration under the old criteria will 
be undertaken first.

In the present case, the Board finds that, with resolution of 
the benefit of the doubt in the veteran's favor, the evidence 
supports a grant of a total schedular evaluation for PTSD 
under the old criteria from September 6, 1995.  The evidence 
tends to show that the veteran's unemployability can be 
attributed to PSTD, and that he has been hospitalized 
repeatedly with assigned Global Assessment of Functioning 
(GAF) scores that show that the criteria for a 100 percent 
rating for PTSD are characteristics of the veteran's 
disability picture.

A VA discharge summary shows that, when the veteran was 
hospitalized in September 1995, a GAF score of 60 was 
assigned.  He was admitted due to depression, exacerbated by 
a diagnosis of cancer of the tongue.  The admitting diagnoses 
were PTSD, dysthymia, and polysubstance abuse.  It was noted 
that the veteran had had surgical resection of a tumor in 
August 1995 and was reporting increased symptomatology in 
part due to his cancer.  

When examined by VA in June 1996, the veteran reported that 
he had been diagnosed with cancer of the tongue in July 1995, 
which had required surgery and radiation.  It was noted that 
the prognosis was guarded but that cancer was in remission.  
A GAF score of 55 - 60 was provided.  The diagnoses included 
depressive disorder, personality disorder, and sleep apnea. 

A VA hospitalization summary reveals that the veteran was 
next hospitalized from August to September 1996 after a 
suicide attempt.  It was noted that the veteran had been 
feeling suicidal for about two weeks and, on the day of 
admission, he had ingested 300 milligrams (mg) of trazodone, 
60 mg of Prozac, and 35 cc of morphine by way of his J-tube.  
He had also smoked a marijuana cigarette.  The record 
indicates that the veteran had gone to local emergency room 
but after seeing no one there, he made his way onto a bridge.  
While on the bridge, he remained on the edge of it before 
being taken into custody by the fire department.  His VA 
discharge diagnoses were major depressive disorder with 
psychotic features and PTSD.  A GAF score of 40 to 50 was 
provided.  

A VA hospitalization summary reveals that the veteran was 
next hospitalized from March to April 1997 for suicidal 
ideation and hopelessness.  His discharge diagnoses were PSTD 
and marijuana abuse.

When examined by VA in November 1997, a GAF score of 45 was 
assigned.  PSTD was diagnosed.  

When the veteran was examined by a psychologist in February 
1999 in association with a disability assessment, the veteran 
reported that he had attempted to commit suicide on a number 
of occasions.  He noted that the last time was in 1997 when 
he attempted to jump off a bridge and the police and fire 
department talked him out of it.  He reported that he might 
try something such as "assisted suicide."

A VA hospitalization summary reveals that the veteran was 
hospitalized in September 2000 after he had threatened to 
commit suicide.  It was noted that the veteran had had a gun 
to his head.  He had brought himself to the hospital and 
noted that he was tired of going on living and that the 
emotional and physical pain were too much to deal with.  A 
GAF score of 20 was assigned upon admission.  His discharge 
diagnoses included PSTD and depressive disorder.  

A December 2000 Notice of Reconsideration by the Social 
Security Administration (SSA), reflects that the veteran was 
found to be disabled.  In an accompanying November 2000 SSA 
hearing officer's report, the SSA officer determined that the 
veteran was initially found disabled in June 1995 due to 
cancer at the base of the tongue.  The veteran's cancer was 
removed in August 1995 and he underwent subsequent radiation 
treatment in 1995.  The SSA officer also noted that the 
veteran had a long history of having a major depressive 
disorder, PSTD, and personality disorder.  The veteran had 
been hospitalized in 1970, 1995, 1996, 1997, and September 
2000 due to suicidal or homicidal ideation, and continued to 
experience suicidal thoughts on a regular basis.  The SSA 
officer also found that the veteran would have marked 
problems in dealing with the stress and pressures of day-to-
day work, and was significantly limited due to depression, 
PTSD, and personality disorder to the point where he would 
have marked limitations in this ability to complete a normal 
workday and workweek without interruptions from 
psychologically based symptoms.

When examined by VA in December 2000, a GAF score of 50 was 
assigned.  The diagnoses included chronic PSTD, major 
depressive disorder, and secondary dysthymia.  The examiner 
noted that the veteran's PTSD had worsened and the veteran 
had experienced panic attacks, suicidal ideation, and an 
inability to concentrate on a steady basis.  The examiner 
opined that the veteran's capacity to complete tasks was 
diminished and he had short-term memory impairment and 
abstract impairment.  

When examined by VA in February 2003, the examiner noted that 
veteran's most recent VA hospitalization had occurred during 
September 2002, which was precipitated by an overdose of 
Valium.  A GAF score of 22 was assigned upon admission.  At 
the February 2003 VA examination, the veteran denied having 
current suicidal ideation but had had thoughts of it.  He 
reported feeling depressed and noted that, on a scale of one 
to 10 with one being that the veteran would be so depressed 
that he would need hospitalization, the veteran rated himself 
as a two.  The veteran reported that, during the last decade, 
he had been on 30 kinds of medication for both cancer and 
psychiatric problems, including bupropion, imipramine, 
lorazepam, Prozac, Serzone, trazodone, and Zoloft.  A GAF 
score of 55 was assigned, given the veteran's moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  The diagnoses included PTSD and depression with 
psychotic features.  The examiner opined that it was not 
possible to determine what percentage of the veteran's 
difficulties was due to PTSD, depression, or substance abuse.  
The examiner noted that when the veteran had exacerbations of 
PSTD, the veteran's depression worsened.  The examiner 
suggested that PSTD was the primary AXIS I diagnosis but that 
depression and marijuana use clearly contributed to the low 
GAF score, and that the veteran's lowest GAF occurs when his 
depression necessitates hospitalization.

The American Psychiatric Association's (APA's) Diagnostic and 
Statistical Manual, Fourth edition (DSM-IV) provides that a 
GAF score rates the overall psychological functioning on a 
scale of zero to 100, with zero representing the lowest level 
of functioning.  See APA's Quick Reference to DSM-IV 44, n.1 
(1994).  A GAF score of 41 to 50 suggests that the veteran's 
psychiatric disability is manifested by serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., being unable to 
keep a job) or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  APA's Quick Reference to DSM-IV 47.  A GAF 
score of 31 to 40 represents some impairment in reality 
testing or communication, or major impairment in several 
areas (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  APA's Quick Reference to DSM-IV 47.  
A GAF score of 21 to 30 represents behavior that is 
considerably influenced by delusions or hallucinations, 
serious impairment in communicating or judgment, or inability 
to function in almost all areas (e.g., stays in bed all day, 
no job, home, or friends).  Id.  A GAF score of 11 to 20 
represents some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death).  Id.  

In this regard, the Board notes that, under the old rating 
criteria, a 100 percent schedular evaluation is warranted 
where the veteran is demonstrably unable to "obtain or 
retain" employment due to PTSD.  38 C.F.R. § 4.132 
(Diagnostic Code 9411) (1996); Johnson, 7 Vet. App. at 99.  
Here, the veteran underwent multiple VA hospitalizations for 
treatment for the following psychiatric disorders:  PTSD, 
polysubstance abuse, depressive behavior with suicidal 
ideation, and dysthymia.  The GAF scores assigned during 
these hospitalizations and during VA examinations were as 
follows: 60 (September 1995), 40 - 50 (September 1996), 45 
(on VA examination in November 1997), 20 (on admission in 
September 2000), 50 (on VA examination in December 2000), and 
22 (on admission in September 2002).  Based on these GAF 
scores, the veteran's overall psychological functioning tends 
to reflect an overall disability picture that the veteran has 
been unable to retain employment.

The Board recognizes that the record is replete with 
references to substance abuse.  Moreover, although it was not 
entirely clear from the record that the veteran's PTSD alone 
has caused him to be demonstrably unemployable, further 
evidence was obtained by the RO in February 2003 when a VA 
examiner opined that it was not possible to determine the 
exact percentage of the veteran's difficulties due to each 
psychiatric disability.  Coupled with the December 2000 SSA 
reconsideration decision reflecting that the veteran was 
disabled due to psychiatric disabilities and numerous VA 
hospitalizations, the Board finds that the evidence strongly 
suggests that the veteran's "substantial" impairment was in 
fact due to PTSD, even to the extent of his being 
unemployable.

Consequently, given the references in the record to the 
veteran being disabled due to PTSD, the veteran's psychiatric 
disability necessitating repeated hospitalization, and the 
reasonable inference that PSTD plays a very significant role 
in the veteran's unemployability, the Board is persuaded that 
the veteran is demonstrably unable to maintain employment due 
to PTSD.  In light of the old criteria, which allow for the 
assignment of a 100 percent rating when it is shown that the 
veteran is demonstrably unable to obtain or retain 
employment, and with application of the benefit-of-the-doubt 
doctrine, the Board finds that the evidence supports a grant 
of a 100 percent schedular evaluation under the old rating 
criteria.  38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996); 
Johnson, supra.  

The Board finds that total disability has been evident since 
the September 5, 1995, award of service connection.  This is 
especially so in light of the veteran's history of 
hospitalizations for suicidal attempts and low GAF scores 
reflecting the inability to work.  Consequently, the Board 
finds that a lower rating is not warranted for any period 
during the pendency of the veteran's claim.  Fenderson, 
supra.  Although the most recent examination shows what the 
examiner determined to be only moderate symptoms, the Board 
finds that the veteran's ability to work is best portrayed by 
consideration of the repeated need to seek hospital care and 
of the low GAF scores that were noted during such periods.  
The repeated nature of such problems tends to support the 
conclusion that it would be very difficult for the veteran to 
retain any employment.

Given the award of a total rating under the old rating 
criteria, further analysis of whether a higher rating would 
be warranted under the new criteria is not necessary.

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

It is the Board's conclusion that this law does not preclude 
the Board from proceeding at this time to a final 
adjudication of the veteran's PSTD claim.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case, especially in light of the grant 
of the benefit sought.  Consequently, adjudication of this 
appeal without referral to the RO for additional 
consideration under the new law poses no risk of prejudice to 
the veteran.


ORDER

A 100 percent evaluation for PTSD from September 6, 1995, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

